Citation Nr: 0312731	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-45 684	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for death pension benefits, to include 
establishment of continuous cohabitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

In March 1946, the appellant married the veteran, who served 
on active duty from July 1943 to March 1946.  He died on 
September [redacted]
, 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision issued by the San Juan, 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (San Juan RO), which determined that no 
new and material evidence had been submitted to reopen a 
claim for death pension benefits as the appellant had not 
submitted evidence showing continuous cohabitation with the 
veteran until his death in September 1963.  

The appellant testified at a personal hearing held at the San 
Juan RO in October 1996.  A copy of the hearing transcript is 
associated with the claims file.  Subsequently, the case was 
transferred to the St. Petersburg, Florida Regional Office 
(St. Petersburg RO).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and her representative of any information and 
evidence necessary to substantiate her claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  For 
the below described reasons, the case is remanded to the RO 
for additional development. 

The Board notes that, although the St. Petersburg RO sent the 
appellant a letter in May 2001 concerning the VCAA, the 
information in that letter did not specifically address the 
evidence that the appellant needed to show continuous 
habitation with the veteran nor did that letter indicate what 
type of evidence the appellant still needed to provide to 
establish continuous habitation.  In addition, the RO failed 
to indicate what evidence it had obtained and whether there 
was any evidence that RO would attempt to obtain pertinent to 
the appellant's claim.  As such, the RO must provide the 
appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




